Name: Commission Regulation (EEC) No 3610/85 of 19 December 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/20 Official Journal of the European Communities 21 . 12 . 85 COMMISSION REGULATION (EEC) No 3610/85 of 19 December 1985 on the supply of various lots of butteroil as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (5), amended by Regulation (EEC) No 1886/83 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph , Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1298/85 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 540 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1981 , p. 1 . (2) OJ No L 124, 11 . 5 . 1984, p. 1 . 0 OJ No L 148 , 28 . 6 . 1968 , p. 13 . 4 OJ No L 137, 27 . 5 . 1985, p. 5 . 0 OJ No L 142, 1 . 6 . 1983 , p . 1 . 6 OJ No L 187, 12 . 7 . 1983 , p . 29 . 21 . 12. 85 Official Journal of the European Communities No L 344/21 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 13 December 1984 2. Recipient 3 . Country of destination | Pakistan 4. Stage and place of delivery cif Karachi 5 . Representative of the recipient Mr G. Kadir Dakham, Mission du Pakistan auprÃ ¨s des CE, 57, Avenue Delleurs , B-1170 Bruxelles telex : 61816 PAREP B 6. Total quantity 1 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'FREE DISTRIBUTION' 12. Shipment period Before 10 March 1986 13 . Closing date for the submission of tenders 27 January 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 25 March 1986 10 February 1986 15 . Miscellaneous 0 No L 344/22 Official Journal of the European Communities 21 . 12. 85 Description of the lot B 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient 3 . Country of destination Tanzania 4. Stage and place of delivery cif Dar-es-Salaam 5 . Representative of the recipient Mr B. Rahim, Embassy of Tanzania, Avenue Louise 363, B-1050 Brussels , Tel : 6406500 Telex : 63616 TANREP Brussels 6 . Total quantity 340 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics 10 . Packaging O 11 . Supplementary markings on the packaging 'TO THE UNITED REPUBLIC OF TANZANIA' 12 . Shipment period Before 10 March 1986 13 . Closing date for the submission of tenders 27 January 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 25 March 1986 10 February 1986 15 . Miscellaneous O 21 . 12. 85 Official Journal of the European Communities No L 344/23 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208, 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227, 7 September 1985, page 4. (3) In new bunged metal drums, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 1 90 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.